DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pajevic et al. (US 2019/0291956) in view of Ramezani et al. (US 2017/0334649) as in the Non-Final Rejection of October 22, 2021 and with further remarks concerning the amendment to the independent claim and the arguments of the applicant’s representative at the end of this section.
 	Pajevic shows a mobile robot 10/12 with a powered roller conveyor 110 installed on the top thereof to provide robotic transport of a payload (see figure 6).  The roller conveyor may be mounted on a turntable that must inherently include some form or riser assembly and actuator that lifts turntable and the roller conveyor mounted thereon to adjust the height of the roller conveyor above the mobile robot (see paragraphs 0032 and 0037).  In operation, roller conveyor moves the payload toward a front or a back side of the roller conveyor by driving all the roller sin the same direction.  The rollers include a leading roller positioned nearest to a front side of the roller conveyor and a secondary roller positioned adjacent to and immediately behind the leading roller.  The leading and secondary rollers have respective leading and secondary roller lengths. As described above, Pajevic shows much of the structure required by the claims.  However, Pajevic is silent as to the drive arrangement of the roller conveyor 110 beyond referring to it as a “powered roller assembly”.
 	Ramezani shows a roller conveyor 10 with a plurality of auxiliary rollers 16 in a conveying plane and a motorized roller 32 that may be either below the conveying plane (see figures 2-3) or in the conveying plane (see figures 10-11).  The auxiliary rollers are adjacent to and behind the motorized roller.  The rollers 16/32 are configured to move a payload toward the front or back side of the conveyor by being driven in the same direction by the motorized roller 32.  The motorized roller includes a motor 30 configured to cause the motorized roller to rotate.  A hybrid power transmission drives the rollers by coupling the motorized roller to at least one of the one or more auxiliary rollers via poly-V belts and/or O-ring belts (see paragraph 0036). The hybrid power transmission may be characterized as using at least two power transmission methods in different ways.  For example, the power transmission may be done by directly driving the auxiliary rollers 16 adjacent to the motorized roller and indirectly driving the auxiliary rollers further away from the motorized roller (the two ways being directly and indirectly driving the rollers).  Alternatively, the power transmission may be done by driving some of the auxiliary rollers via the poly-V belts looped around the end region 26 of the motorized roller and driving some of the auxiliary rollers via O-ring belts looped around the indented portions of the motorized roller 32 located more centrally on the roller.  One of the auxiliary rollers may be viewed as forming a leading roller positioned nearest to a front side of the roller conveyor (see the roller 16 furthest to the right in figures 2 or 10).  A roller 16 between the motorized roller and the leading roller secondary roller positioned adjacent to and immediately behind the leading roller forms a secondary roller having a secondary roller length. The motorized roller is positioned adjacent to and immediately behind the secondary roller.  The motorized roller may be physically coupled, either directly or indirectly, to the secondary roller via a poly-V belt or O-ring belt. The secondary roller is coupled, either directly or indirectly, to the leading roller via a poly-V belt or O-ring belt.  
 	Ramezani teaches that the belt couplings provide an advantageous means of driving a plurality of rollers in the same direction with the same torque and that different types of transmission couplings may be used in a single roller system depending on factors understood by on of ordinary skill in the art (see paragraphs 0035-0036).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the drive arrangement of Ramezani to drive the rollers of the roller conveyor 110 of Pajevic to drive the rollers in the same direction with the same torque and to use different types of couplings including poly-v and O-ring belts according to the teachings of Ramezani. When this is done, the resulting apparatus would have all the structure required by claims 1-19.
 	In regard to the added limitation that the two power transmission methods have “a first type of power transmission belt and a second type of power transmission belt”, it should be noted that when the teachings of Ramezani are applied to Pajevic in the fashion described above, the resulting apparatus could have a first direct power transmission method that may be 
done by driving some of the auxiliary rollers via the poly-V belts looped around the end region 26 of the motorized roller and a second power transmission method that may be done driving some of the auxiliary rollers via O-ring belts looped around the indented portions of the motorized roller 32 located more centrally on the roller.  
	While the applicant’s representative points out that paragraph 0035 of Ramezani contemplates using Poly-V type belts in some embodiments and using O-ring couplings in other embodiments, it should be noted that paragraph 0036 of Ramenazi suggests alternative embodiments that “may use different types of transmission couplings 28 for a single roller system 10.” As such, Ramezani does teach the use of Poly-V type and O-ring type belts in the same embodiment contrary to the assertion of the applicant’s representative. 
 	Additionally, even if the teachings of paragraph 0036 are ignored, an embodiment which uses only Poly-V type belts or only O-ring type couplings may still broadly be viewed as having two different “types” of per transmission belts because the word “type may be interpreted broadly such as by labeling the Poly-V belts or only O-ring couplings coupled to the end regions 26 of the rollers 32 to the rollers 16 as “direct type” transmission belts while the Poly-V or O-ring couplings coupling the rollers 16 to each other may be labeled as “indirect type” transmission belts.  The looseness of the word “type” in the context of the claims may be illustrated in another fashion by pointing out that all of the belts suggested by Ramezani are of the endless type broadly, but they may still be considered to be of different types when the word is broadly interpreted.  
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pajevic et al. in view of Ramezani et al. and further in view of CN 108945950, as in the Non-Final Rejection of October 22, 2021.
 	In regard to the backstop of claims 20-21, it should be noted that the Chinese document shows a roller conveyor 10 connected to a mobile robot 17 that employs a backstop 19 at the back side of the conveyor to stop motion of the payload toward the back side of the conveyor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the roller conveyor of Pajevic and Ramezani with a backstop in order to stop motion of the payload toward the back side of the conveyor according to the teachings of the Chinese document.  When this is done, the resulting apparatus would have all the structure required by claims 1-21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 38 of U.S. Patent No. 11,034,524. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 are generic to all that is cited in claims 4 and 38 of the patent and claims 4 and 38 of the patent fully encompass the subject matter of claims 1-21 of the present application and therefore anticipate claims 1-21. 
 	 Additionally, it should be noted that claim 38 fully encompasses the language of the claims as amended requiring two types of power transmission belts by reciting both Poly-V belts and O-ring belts.  Furthermore, assuming for the sake of argument that the amended language of the claims that the transmission methods have first and second types of power transmission belts in interpreted as being more limiting, it should be noted that the teachings of Ramezani of paragraph 0036 as described above could be applied to the apparatus of claims 4 resulting in two types of power transmission belts. 
 	Applicant’s request to hold the double patenting rejection in abeyance is noted.  However, as the rejection is still applicable to the claims as amended, the rejection is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651